Order of business: see Minutes
Mr President, on a point of order, can I ask for an urgent action by the President of Parliament to call for the protection of a delegation from Colombia which visited our Parliament on 27 and 28 June, and whose members this week received a public death threat because they had spoken out here in favour of the proposal for a humanitarian exchange of prisoners in the Colombian conflict?
The accusation that the delegation's members, including Yolanda Pulecio de Betancourt, mother of the French former Colombian presidential candidate, Monsignor Luis Augusto Castro, the head of the Catholic Church in Colombia, and Dr Jose Noe Rios, the general secretary of the Colombian Liberal Party, are all supporters of the country's guerrilla movement, is both preposterous and puts the group in grave danger.
On humanitarian grounds alone, I ask the President to do everything possible to make representations for their safety.
(Applause)